PER CURIAM: *
IT IS ORDERED that the Appellee’s unopposed motion to vacate the sentence is *761GRANTED.
IT IS FURTHER ORDERED that the Appellee’s unopposed motion to remand the ease to District Court for resentencing is GRANTED.
IT IS FURTHER ORDERED that the Appellee’s alternative unopposed motion to extend time to file the Appellee’s brief fourteen (14) days from the Court’s denial of the Appellee’s motion to vacate and remand is DENIED AS MOOT.

 Pursuant to 5th Cir R. 47.5, the Court has determined that this opinion should not be *761published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.